Exhibit 10.76

EXECUTION

AMENDMENT NO. 10

TO MASTER REPURCHASE AGREEMENT

Amendment No. 10, dated as of January 10, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Holdings, LLC
(“PennyMac Holdings”), PennyMac Operating Partnership, L.P., in its capacity as
a seller (“POP” and together with PennyMac Holdings, the “Sellers”) and PennyMac
Mortgage Investment Trust and PennyMac Operating Partnership, L.P. (each, a
“Guarantor” and collectively, the “Guarantors”).

RECITALS

The Buyer, the Sellers and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of March 29, 2012 (as amended by Amendment No. 1,
dated as of July 25, 2012, Amendment No. 2, dated as of September 26, 2012,
Amendment No. 3, dated as of October 29, 2012, Amendment No. 4, dated as of
June 1, 2013, Amendment No. 5, dated as of August 29, 2013, Amendment No. 6,
dated as of September 27, 2013, Amendment No. 7, dated as of October 1, 2013,
Amendment No. 8, dated as of December 27, 2013, and Amendment No. 9, dated as of
December 31, 2013, the “Existing Repurchase Agreement”; and as further amended
by this Amendment, the “Repurchase Agreement”). The Guarantors are parties to
that certain Guaranty (the “Guaranty”), dated as of March 29, 2012, as the same
may be further amended from time to time, by the Guarantors in favor of Buyer.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Buyer, the Sellers and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Sellers and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Representations and Warranties. Part 1 of Schedule 1 of the Existing
Repurchase Agreement is hereby amended by adding the following clause (hhh) at
the end thereof:

(hhh) Qualified Mortgage. Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e).

 

-1-



--------------------------------------------------------------------------------

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Sellers and the Guarantors; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Sellers to Buyer under the Repurchase
Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By:  

/s/ Adam Loskove

  Name: Adam Loskove   Title: Vice President PennyMac Holdings, LLC, as Seller
By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer
PennyMac Operating Partnership, L.P., as Seller and Guarantor By:   PennyMac GP
OP, Inc., its General Partner By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer

Signature Page to Amendment No. 10 to Master Repurchase Agreement